DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 

Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 11/25/2020 and 03/16/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Micks et al. (US20180025640) in view of Xiao et al. (US20190291720) (hereinafter Xiao). 

Regarding claim 1, Micks discloses a computer-implemented method comprising: 
applying, to a neural network, image data representative of a parking space [0064-0077, 0084-0095; neural network with imaging data of parking area].
receiving, using the neural network, data generated from the image data and representative of displacement values to corner points of an anchor box [0064-0077, 0084-0095; neural network with imaging data of parking area using radar detection data to estimate virtual parking space boundaries using splines].
determining corner points of a skewed polygon from the displacement values to the corner points of the anchor box [0064-0077, 0084-0095; neural network using radar detection data to estimate virtual parking space boundaries using splines, splines (and detected boundaries) being dynamically being updated to reflect parking situation].
computing the corner points of the skewed polygon and ground-truth corner points of the parking space; 
determining a sample rating based at least in part on the first distance [Figs. 3-4, 0047-0061; testing parking space classification and its respective data points and dynamically updating parameters].
[Figs. 3-4, 0047-0061; testing parking space classification and its respective data points and confirming parking situation].
Micks discloses a dynamically calculated boundary and its edges.  However Micks does not explicitly disclose a first distance between the corner points.
Xiao more explicitly discloses a first distance between the corner points [0042-0046; video based distance control used in overall neural network based vehicle parking system].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Micks with the teachings of Xiao as stated above.  By incorporating the teachings as such, a more efficient and cost effective parking assist system is achieved (see Xiao 0002-0003).
Regarding claim 2, Micks discloses the limitations of claim 2.  However Micks does not explicitly disclose wherein the first distance comprises a minimum aggregate distance and wherein the sample rating is a normalized version of the minimum aggregate distance.
Xiao discloses wherein the first distance comprises a minimum aggregate distance and wherein the sample rating is a normalized version of the minimum aggregate distance [0042-0046; video based distance control used in overall neural network based vehicle parking system].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Micks with the teachings of Xiao for the same reasons as stated above.
Regarding claim 3, Micks discloses the limitations of claim 3.  However Micks does not explicitly disclose wherein determining the sample rating includes normalizing the first distance 
Xiao discloses wherein determining the sample rating includes normalizing the first distance based at least in part on an area of a polygon defined by the ground- truth corner points of the parking space [0042-0046; video based distance control used in overall neural network based vehicle parking system].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Micks with the teachings of Xiao for the same reasons as stated above.
Regarding claim 4, Micks discloses wherein the skewed polygon is a first skewed quadrilateral and the anchor box is a second skewed quadrilateral [0015-0019, 0028-0030, 0064-0077, 0084-0095; neural network using radar detection including dynamic spline placement for accurate parking data measurements].
Regarding claim 5, Micks discloses wherein the anchor shape is a data-driven anchor box generated from one or more ground-truth samples [0015-0019, 0028-0030, 0064-0077, 0084-0095; neural network using radar detection including dynamic spline placement for accurate parking data measurements including parking classification using virtual and real world data].
Regarding claim 6, Micks discloses wherein the first distance is a minimum mean distance between different combinations of the corner points of the skewed polygon with the ground-truth corner points of the parking space [0015-0019, 0028-0030, 0064-0077, 0084-0095; neural network using radar detection including dynamic spline placement for accurate parking data measurements including parking classification using virtual and real world data].
Regarding claim 11, Micks discloses the limitations of claim 11.  However Micks does not explicitly disclose wherein the sensor data comprises image data representative of a field of view of a camera.
Xiao discloses wherein the sensor data comprises image data representative of a field of view of a camera [0016; cameras and their respective FOV].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Micks with the teachings of Xiao as stated above.  By incorporating the teachings as such, a more efficient and cost effective parking assist system is achieved (see Xiao 0002-0003).
Regarding claim 15, Micks discloses the limitations of claim 15.  However Micks does not explicitly disclose controlling one or more operations of an autonomous vehicle based at least in part on the corner points of the skewed polygon.
Xiao more explicitly discloses controlling one or more operations of an autonomous vehicle based at least in part on the corner points of the skewed polygon [0002, 0016; control for autonomous vehicles].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Micks with the teachings of Xiao as stated above.  By incorporating the teachings as such, a more efficient and cost effective parking assist system is achieved (see Xiao 0002-0003).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-10, 12-14 and 16-20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Micks et al. (US20180025640) (hereinafter Micks).
Regarding claim 8, Micks discloses a computer-implemented method comprising: 
applying, to a neural network, sensor data representative of a field of view of at least one sensor in an environment [Figs. 3-4, 0047-0061; testing parking space classification and its respective data points and confirming parking situation].
receiving, from the neural network, first data and second data generated from the sensor data, the first data representative of displacement values to corner points of an anchor shape and the second data representative of a confidence value predicting a Page 79 of 83Non-provisional ApplicationSHB Matter No.: 41651.339043 NVIDIA Matter No.: 19-SC-0086US02 likelihood that the anchor shape corresponds to a parking space in the field of view of the at least one sensor [0064-0077, 0084-0095; neural network using radar detection data to estimate virtual parking space boundaries using splines, splines (and detected boundaries) being dynamically being updated to reflect parking situation]. 
based at least in part on the confidence value exceeding a threshold value, determining corner points of a skewed polygon that corresponds to the displacement values to the corner points of the anchor shape [Figs. 3-4, 0047-0061; testing parking space classification and its respective data points and confirming parking situation].
Regarding claim 9, Micks discloses wherein the anchor shape is of a plurality of anchor shapes associated with a spatial element of the neural network, and the neural network outputs for each given anchor shape of the plurality of anchor shapes data representative of [0064-0077, 0084-0095; neural network using radar detection data to estimate virtual parking space boundaries using splines, splines (and detected boundaries) being dynamically being updated to reflect parking situation].
Regarding claim 10, Micks discloses wherein the anchor shape is of a plurality of anchor shapes associated with a grid of spatial elements of the neural network, and the neural network outputs, for each given anchor shape of the plurality of anchor shapes, data representative of displacement values to corner points of the given anchor shape and a confidence value predicting a corresponding likelihood that the given anchor shape corresponds to a corresponding parking space in the field of view of the at least one sensor [0064-0077, 0084-0095; neural network using radar detection data to estimate virtual parking space boundaries using splines, splines (and detected boundaries) being dynamically being updated to reflect parking situation].
Regarding claim 12, Micks discloses wherein the anchor shape is of a plurality of anchor shapes associated with one or more spatial elements of the neural network, and the plurality of anchor shapes comprise different shapes of skewed polygons [0064-0077, 0084-0095; neural network using radar detection data to estimate virtual parking space boundaries using splines, splines (and detected boundaries) being dynamically being updated to reflect parking situation].
Regarding claim 13, Micks discloses wherein the skewed polygon is a first skewed quadrilateral and the anchor shape is a second skewed quadrilateral [0064-0077, 0084-0095; neural network using radar detection data to estimate virtual parking space boundaries using splines, splines (and detected boundaries) being dynamically being updated to reflect parking situation].
Regarding claim 14, Micks discloses receiving, from the neural network, third data representative of confidence values predicting likelihoods that the corner points of the skewed polygon define an entrance to the parking space in the field of view of the at least one sensor; selecting a subset of the corner points of the anchor shape based at least in part on the confidence values; and identifying the entrance to the parking space from the subset of the corner points [0064-0077, 0084-0095; neural network using radar detection data to estimate virtual parking space boundaries using splines, splines (and detected boundaries) being dynamically being updated to reflect parking situation].
Regarding claim 16, Micks discloses a computer-implemented method comprising:
applying, to a neural network, sensor data representative of a field of view of at least one sensor in an environment [0064-0077, 0084-0095; neural network with imaging data of parking area using radar detection data to estimate virtual parking space boundaries using splines]. 
receiving, from the neural network, first data and second data generated from the image data, the first data representative of displacement values to corner points of an anchor shape and the second data representative of confidence values predicting likelihoods that the corner points of the anchor shape define an entrance to a parking spot in the field of view of the at least one sensor [0064-0077, 0084-0095; neural network using radar detection data to estimate virtual parking space boundaries using splines, splines (and detected boundaries) being dynamically being updated to reflect parking situation].
 selecting a subset of the corner points of the anchor shape based on the confidence values; and identifying the entrance to the parking spot from the subset of the corner points [0064-0077, 0084-0095; neural network using radar detection data to estimate virtual parking space boundaries using splines, splines (and detected boundaries) being dynamically being updated to reflect parking situation].
Regarding claim 17, Micks discloses determining corner points of a skewed polygon from the displacement values to the corner points of the anchor shape; and controlling one or more operations of an autonomous vehicle based at least in part on the corner points of the skewed polygon and the entrance to the parking spot [0064-0077, 0084-0095; neural network using radar detection data to estimate virtual parking space boundaries using splines, splines (and detected boundaries) being dynamically being updated to reflect parking situation].

Regarding claim 18, Micks discloses wherein the anchor shape is a skewed polygon [0015-0019, 0028-0030, 0064-0077, 0084-0095; neural network using radar detection including dynamic spline placement for accurate parking data measurements including parking classification using virtual and real world data].

Regarding claim 19, Micks discloses wherein the anchor shape is of a plurality of anchor shapes associated with a spatial element of the neural network, and the neural network outputs for each given anchor shape of the plurality of anchor shapes data representative of displacement values to corner points of the given anchor shape and confidence values predicting corresponding likelihoods that the corner points of the given anchor shape define a given entrance to a corresponding parking spot in the field of view of the at least one sensor [0015-0019, 0028-0030, 0064-0077, 0084-0095; neural network using radar detection including dynamic spline placement for accurate parking data measurements including parking classification using virtual and real world data].

Regarding claim 20, Micks discloses wherein the anchor shape is of a plurality of anchor shapes associated with a grid of spatial elements of the neural network, and the neural network outputs for each given anchor shape of the plurality of anchor shapes data [0015-0019, 0028-0030, 0064-0077, 0084-0095; neural network using radar detection including dynamic spline placement for accurate parking data measurements including parking classification using virtual and real world data].

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439.  The examiner can normally be reached on Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TALHA M NAWAZ/Primary Examiner, Art Unit 2483